Citation Nr: 0815054	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-05 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
asbestosis.  He claims that he was exposed to asbestos while 
traveling to and from Germany onboard ship.  He also contends 
that he was exposed to asbestos in the performance of his 
duties in tanks and armored personnel carriers, as well as in 
the various buildings in which he was stationed.  His report 
of separation, Form DD 214, listed his inservice specialty as 
armor intelligence specialist.

With respect to claims involving asbestos exposure, VA must 
determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  After reviewing 
the veteran's claims folder, the Board concludes that 
additional development is necessary in order to comply with 
VA's duty to notify and assist.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A.  

The RO should attempt to obtain additional information as to 
whether or not there was pre-service and/or post-service 
occupational or other asbestos exposure by the veteran.  On 
his VA Form 21-526, filed in March 2007, the veteran 
indicated that he was a retired pipe fitter.  Otherwise, the 
veteran's claims folder is silent as to the veteran's pre-
service and post service employment history.

A treatment report, dated in December 1996, was received from 
D. Gaziano, M.D. which revealed findings of an abnormal chest 
x-ray.  The report also indicated that an x-ray examination 
of the veteran's chest had taken place at King's Daughter's 
Hospital.  This x-ray examination report, as well as Dr. 
Gaziano's complete treatment records, is not in the veteran's 
claims folder.  

A private treatment report, dated in September 2000, noted a 
diagnosis of asbestosis.  The report, signed by G. 
Vettiankal, M.D., indicated that the veteran had a history of 
exposure to asbestos in the work place.  Although not 
included in the claims folder, the report referenced that an 
"Occupational Asbestos Exposure History" was attached.

Under the circumstances of this case, the Board finds that 
the RO, with the assistance of the veteran, should attempt to 
obtain complete treatment records from Drs. Gaziano and 
Vettiankal, and King's Daughter's Hospital.

The veteran should be afforded a VA examination to ascertain 
the current nature and etiology of any lung disorder found.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for a pulmonary 
disorder, including asbestosis.  The RO 
must then obtain copies of the related 
medical records that are not already in 
the claims file, to include all available 
treatment records from Drs. Gaziano and 
Vettiankal, and Kind's Daughter's 
Hospital, to include the referenced 
"Occupational Asbestos Exposure 
History."  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The RO must request that the veteran 
complete the asbestos questionnaire, or 
otherwise provide a statement of detailed 
information (employer, dates of 
employment, location of employment, job 
responsibilities, etc.) of any pre- 
and/or post-service evidence of 
occupational or other asbestos exposure.  
If the veteran identifies any instances 
of pre- and/or post-service occupational 
asbestos exposure, the RO must attempt to 
contact the employer identified, and 
request copies of all available medical 
records and personnel records indicating 
the veteran's job duties and any 
potential occupational exposure to 
asbestos.

3.  Thereafter, the RO must make 
arrangements to provide the veteran with 
a VA examination to determine the current 
existence and etiology of any pulmonary 
disorder found, including asbestosis.  
The claims file must be made available to 
and reviewed by the examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The report should 
include a detailed history of the 
veteran's pre- and post-service 
employment, as well as inservice duties.  
Thereafter, based upon review of the 
service and post service medical records, 
the examiner must provide an opinion as 
to whether any pulmonary disorder found 
is related to the veteran's active duty 
military service, to include asbestos 
exposure.  The examiner must provide an 
opinion as to whether any pulmonary 
disorder found is related to any history 
of pre- or post-service asbestos 
exposure.  If such a determination cannot 
be made without resort to speculation, 
the examiner must specifically state 
this.  A complete rationale for all 
opinions must be provided.  The report 
must be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



